Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 1 of 6




                 Exhibit 8
                   Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 2 of 6




From:                           markhонingswоrth@tаik2l.com
Sent:                           Tuesday, Auqust 23, 20117:45 AM
To:                             gsimpson@fusiongps.com
Subject:                        Proposal on ENRC
Attachments:                    ENRC.doc



Glenn,

This is a rough draft proposal for the ENRC project, as promised:

1. Mashkevich's assets, tax and financial affairs. Attached is a list of internal ENRC documents which gives
you an insight into the quality of the material at our disposal. Then there is also our own due diligence and
asset-tracing investigations over the years

2. A hard copy of the two-page detailed e-mail written and sent by Sir Paul Judge in May 2011 to ENRC
directors and company officers which focused on the three reasons why Mashkevich should not be the next
chairman of ENRC - his controversial tax and financial affairs, the sex scandal in Turkey aud his operational
unsuitability to run a London-based UK-listed corporation.

3.New details of Mashkevich's culpability and involvement in the sex scandal on the yacht in Turkey which
was raided by the police because it contained under-age prostitutes.

4. Inside track on the 25 a-mails that were leaked to 'The Times' in June 2011, their contents and who leaked
them

5.Very detailed knowledge of the long-running investigation into corruption at ENRC's most profitable
operating subsidiary in Kazakhstan. I have access to the reports by three top UK law fhmi which run into
hundreds of pages. The law Øs were commissioned by the company's Audit Committee after receiving an e-
mail from a whistledower in Kazakhstan which alleged massive fraud and iØlicated Ibragrinov, one of the
Trio. I have a copy of that e-mail. The reports accuse ENRC executives of destroying documents, deleting e-
Øails, falsifying accounting audits, siphoning off profits and a series of offences. although they do not name
Mashkevich. There has since been claims of a cover-up inside ENRC to ensure that there is no investigation by
the SFO and/or FSA.

6.Inside track on how ENRC controversially acquired the copper Øe in DRC using the Israeli
middleman Dan Gertler. I have access to the 95-page contract between Gertler's company, CaØose Resources,
and ENRC which has never been published. This acquisition is the subject of a $2 billion lawsuit by First
Quantum.


This is just a taster. There is a lot more, but it depends on what your prospective client is looking for.

Please call me if you would like to clarify any of the above

Good luck with the pitch

Mark
                                                         і
         Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 3 of 6



As requested, here is a summary of the documents on the disc that we discussed last week.
There are thousands of documents available covering 2004 until late 2008. Paul Waters, the
company secretary of ENRC, is a key figure, but so is Sаrnauld-Scott, the PA to the CEO, and
Amre Younis, а key fixer and advisor to The Trio. The following list is in no particular order and is
not comprehensive but gives you a very detailed flavour of the contents:

1.Paul Waters - Company Secretary

2.UK company's "useful documents"

3.Memo detailing assets of ENRC shareholders - Chodiev, Ibragrimov and Mashkevich

4.Report on Chodiev's offshore companies and how he can avoid paying tax

5.ENRC briefing paper UK Reserves

6.Loan from Bank Turan

7.Whistleblowing (Rus)

8.Letter of resignation - Chodiev

9.Alexander Machkevich

10.Aliyan Ibragrimov

11.Roderick Thomson

12.Sir David Cooksey - CA/CA reply/biog/ENRC

13.Sir Paul Judge - Questionaire

14.Sir Richard Sykes - General Letter

15.Chodiev biog -'Insider Information - Slidе'

16.Register of Members

17.Shareholders agreement - ENRC KZH BV RK GOV

18.STF shares from ENRC to Alex

19.STF shares from ENRC to Aliya

20.STF shares from ENRC to Patok Chodiev

21.ENRC plc shareholders structure (current situation)

22.Kaz government 0.8 per cent sell-off doc

23.Kaz government sale to Kaz public document

24.Tax

25.ENRC Management (UK)
        Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 4 of 6



26.Register of shareholders

27.KZ Government bank account

28.UBS (Kazahkmys) dated 25.8.06

20.Global Jet - Commercial and Private - D.1

21.Ibragrimov's yacht - payment

22.Global Jet   Commercial-Private - D.1

23.International Mineral Resources AG

24.Projects under the code-names - "Bigtel", "GI" "Skyte" and "Tashkent"

25. Lord Weidenfeld

26.Mounissa Chodiev meetings

27. Power of Attorney - Mr and Mrs Chodiev

28. Note to Ambassador of KZ - 29 January 2007

29.Confirmation to Deutsche Bank regarding the legal statutes of shares

30.Application to UK authority for ENRC KH BV

31.Application to UK authority for REP.KZ (loan to ENRC)

32.Herbert Smith.PPT - Tax

33.Ian Robert Maxwell

34.South Lodge Hotel

35.Project Shine - Valuation report - 29 June 2007

36.Project Zoloto - due diligence comments on assets

37.Foxtons documents

38.Code of Conduct - business interests and family connections

39.Confidential Character - word.doc

40.Steven Norris

41.Dariga's CV for ENRC

42.ENRC Strategy

43.ENRC Travel and Entertainment

44.ENRC Zoloto
        Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 5 of 6



45.Project Zoloto - Management Questions

46.Mounissa Chodieva.doc, Chodieva business interests, pre-IPO award and bonus letter

47.Andrew Hey letter

48.ENRC Management KZ

49.Patokh Chodiev

50.Swiss tax ruling and Project Rhino

51.International Policy Considerations

52.Private Security

53.Bomb threats search and evacuation

54.Switzerland ENRC qualifications

55.Tax issues - Cakrengl.doc

56.ENRC share capital

57.St.James Street office

58.ENRC briefing paper - PLC, UK, KZ

59.Financial information - Russian.pdf

60.Zarina - Pathfinder minutes

61.Kazakhmys option exercised draft

62.Letter to RNS to authorise DB

63.Mining company chairman, CEO, CFO and non-executive fees

64.ENRC share capital - pre and post Kazakhmys plc

65.Zoloto share split

66.Zoloto Internal Workstream

67.LTIP Phantom Share Award Certificate

68.Power of attorney

69.Power of attorney - Kazchrome to ENRC

70.Register of shareholders

71.Response to government's questions on articles of association

72.Certificate of Residence - Apostille
         Case 8:19-mc-00699 Document 1-13 Filed 12/06/19 Page 6 of 6



73.Ayauzhan Kurbanbayeva

74.Alexander Makarov

75.Contact Tist

76.Due Diligence report (BIL)

77.Glencore and ENRC

78.Kazakhmys and government deal

79.Alferon memo

80.Chinese Ex - 1 million

81.Glencore

82.Kazakhmys plc

83.Information memo

84.Serov

85.Short term KAS loan

86.Letter to UK Embassy

87.Kim and Government

88.Project Caspian

89.Project Narod

90.Documents/ENRO/Due Diligence

91.Second Security

92.Security Letter

93.Alferon contacts

94.Mr and Mrs Anna Machkevitch

95.Knight Frank

96.15 St.James Square

97. Flat 1 and 2 on Green Street

98. Pasquille - Bentley

99. Kirill contacts

   J. Archer.11.doc
100.
